Citation Nr: 1034433	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  04-27 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Meniere's disease with 
hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from August 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the VA Regional 
Office (RO) in Phoenix, Arizona which denied entitlement to the 
benefit on appeal.

Subsequently, in a July 2009 decision, the Board denied the 
Veteran's claim of entitlement to service connection for 
Meniere's disease with hearing loss and tinnitus.  The Veteran 
appealed the July 2009 Board decision to the United States Court 
of Appeals for Veterans Claims (Court).  By an Order dated June 
2010, the Court granted a Joint Motion to remand the 
aforementioned issue.  That Order served to vacate the Board's 
July 2009 decision to the extent that the Veteran's 
aforementioned claim of entitlement to service connection was 
denied.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's pending claim of 
entitlement to service connection.  So, regrettably, this claim 
is being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on his 
part.


REMAND

As noted in the August 2009 Joint Motion for Remand, pursuant to 
the Court's August 2009 Order, the Veterans Claims Assistance Act 
of 2000 (VCAA) describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  However, according to the 
Joint Motion, VA failed to properly consider the lay statements 
that the Veteran provided, attesting to continuity of 
symptomatology in the years following his military service.  In 
this regard, the Joint Motion points out that lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).   

In addition, the Board acknowledges that the Veteran has asserted 
a history of continuity of symptomatology for his Meniere's 
disease in the years following active service, and that he was 
afforded multiple VA examinations in connection with his claim, 
but that the medical evidence remains unclear whether the 
Veteran's claimed Meniere's disease with hearing loss and 
tinnitus is causally or etiologically related to active service.  
In particular, the Board notes that the April 2004 VA 
audiological examination found that the Veteran's Meniere's 
disease was unrelated to his service, but that the Veteran's 
hearing loss and tinnitus could be related to his service, and 
the April 2004 VA ear diseases found that the Veteran's hearing 
loss and tinnitus were related to his Meniere's disease.  The 
August 2006 VA examinations, in contrast, found that noise 
exposure does not cause Meniere's disease, and thus it is not at 
least as likely as not that his Meniere's disease is related to 
his in-service noise exposure.  Moreover, the Joint Motion points 
out that none of these VA examinations considered the Veteran's 
assertions that his Meniere's disease with hearing loss and 
tinnitus is due to a fall during service, for which he has been 
granted service connection for his related back injury.  As such, 
an additional VA examination is required to reconcile the 
conflicting medical evidence as to the nature and etiology of the 
Veteran's Meniere's disease with hearing loss and tinnitus.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds 
that the Veteran should be afforded a VA examination in order to 
determine nature and etiology of the Veteran's Meniere's disease 
with hearing loss and tinnitus.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be contacted to 
determine if there are outstanding 
treatment records for Meniere's disease 
with hearing loss and tinnitus.  Any 
records identified should be obtained and 
associated with the claims folder.  

2.  Thereafter, the RO should arrange for a 
VA ear diseases examination of the Veteran 
to determine the nature and etiology of any 
current Meniere's disease with hearing loss 
and tinnitus.  All indicated studies, tests 
and evaluations deemed necessary should be 
performed.  The examiner is then requested 
to offer an opinion as to whether it is at 
least as likely as not (i.e., 50-percent or 
greater probability) that the Veteran 
currently has Meniere's disease with 
hearing loss and tinnitus that is related 
to his service in the military, including 
noise exposure and/or his in-service fall.  
To assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's service 
medical records, pertinent post-service 
medical records, and the aforementioned 
April 2004 and August 2006 VA examination 
reports.

The requested determination should also 
consider the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  The examiner is asked to indicate 
whether or not he or she has reviewed the 
claims folder.  

2.  Then, the RO should readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, and 
consideration of all additional information 
obtained since issuance of the most recent 
supplemental statement of the case, 
including evidence obtained as a result of 
this remand.  If the claim on appeal 
remains denied, the appellant and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The purpose of this remand is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case either 
favorable or unfavorable at this time.  No action is required of 
the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


